                             EXHIBIT “3”
                              Part 2 of 2




Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 1 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 2 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 3 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 4 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 5 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 6 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 7 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 8 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 9 of
                                         31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 10
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 11
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 12
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 13
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 14
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 15
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 16
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 17
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 18
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 19
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 20
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 21
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 22
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 23
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 24
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 25
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 26
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 27
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 28
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 29
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 30
                                        of 31
Case: 19-30232   Doc# 99-3   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 31
                                        of 31
